        Case 18-34808-SLM          Doc 96
                               Filed 01/07/19 Entered 01/07/19 16:39:55                               Desc Main
                               Document     Page 1 of 2
UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
ANDREW R. VARA
ACTING UNITED STATES TRUSTEE, REGION 3
Martha R. Hildebrandt, Esq.
Fran B. Steele, Esq.
One Newark Center, Suite 2100
Newark, NJ 07102
Telephone: (973) 645-3014
Fax: (973) 645-5993
Email: Fran.B.Steele@usdoj.gov

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY
___________________________________
                                     :
In re:                               :     Chapter 11
                                     :
Frank Theatres Bayonne/South         :
                    1
Cove, LLC., et al.,                  :     Case No. 18-34808 (SLM)
                                     :     Jointly Administered
Debtors.                             :
___________________________________ :      The Honorable Stacey L. Meisel


       NOTICE OF APPOINTMENT OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS

Pursuant to Section 1102(a)(1) of the Bankruptcy Code, the Acting United States Trustee hereby appoints
effective January 3, 2019, the below listed creditors to the Official Committee of Unsecured Creditors in the
above captioned case:

    South Cove Development IV, LLC           Vistar Corporation                      Roadside Attractions, LLC
    85 East 2nd Street                       188 Inverness Drive West                7920 Sunset Blvd.
    Bayonne, NJ 07002                        Suite 700                               Suite 402
    Tel.: 201-437-0703                       Englewood, CO 80112                     Los Angeles, CA 90046
    Fax: 201-437-0158                        Tel.: 303-662-7121                      Tel.: 323-882-8490
    Attn: Vincent Alessi                     Attn: Bradley Boe, Chairperson          Fax: 323-882-8493
                                                                                     Attn: Howard Cohen




1
  The Debtors in these jointly administered cases are: Frank Theatres Bayonne/South Cove, LLC (18-34808 SLM); Frank
Entertainment Group, LLC (18-34812 SLM); Frank Theatres Rio, LLC (18-34816 SLM); Frank Management, LLC (18-34818 SLM)
Frank Theatres, LLC (18-34820 SLM); Frank All Star Theatres, LLC (18-34822 SLM); Frank Theatres Blacksburg, LLC (18-34823
SLM); Frank Theatres Delray, LLC (No. 18-34824 SLM); Frank Theatres Kingsport, LLC (18-34825 SLM); Frank Theatres
Montgomeryville, LLC (18-34826 SLM); Frank Theatres Parkside Town Commons, LLC (18-34828 SLM); Frank Theatres Towne,
LLC (18-34830 SLM); Frank Theatres York, LLC (18-34832 SLM); Frank Theatres Mt. Airy, LLC (18-34833 SLM); Frank Theatres
Southern Pines, LLC (18-34837 SLM); Frank Theatres Sanford, LLC, (18-34839 SLM); Frank Theatres Shallottee, LLC (18-34840
SLM); Revolutions at City Place, LLC (18-34841 SLM); Revolutions at Saucon Valley, LLC (18-34844 SLM); Frank Entertainment
Rock Hill, LLC (18-34845 SLM); Frank Entertainment PSL, LLC (18-34846 SLM); Frank Hospitality Saucon Valley, LLC
(18-34847 SLM); Frank Hospitality York, LLC (18-34848 SLM); and Galleria Cinema, LLC(18-34849 SLM).
      Case 18-34808-SLM      Doc 96   Filed 01/07/19 Entered 01/07/19 16:39:55   Desc Main
                                      Document     Page 2 of 2
Page 2
Frank Theatres Bayonne/South Cove, LLC., et al
Appointment of Official Committee of Unsecured Creditors




 Blacksburg APF Partners, LLC              KRG Parkside II, LLC
 c/o Chrysolite Management Group           30 S. Meridian Street
 3855 Memorial Blvd.                       Suite 1100
 Kingsport, TN 37664                       Indianapolis, IN 46204
 Tel.: 423-246-0009                        Tel.: 317-713-7711
 Fax: 423-246-0018                         Fax: 317-577-5605
 Attn: Nathan A, Kiser                     Attn: Scott E. Murray




 Counsel for Committee
 Robert J. Feinstein, Esq.
 Bradford J. Sandler, Esq.
 Pachulski, Stang, Ziehl & Jones
 780 Third Avenue, 34th Street
 New York, New York10017-2024
 Tel.: 212-561-7700
 Fax: 212-561-7777

 Local Counsel for Committee
 Joseph Schwartz, Esq.
 Riker Danzig
 1 Speedwell Avenue
 Morristown, NJ 07962
 Tel.: 973-451-8506
 Fax: 973-538-1984

                                              ANDREW R. VARA
                                              ACTING UNITED STATES TRUSTEE
                                              REGION 3


                                              /s/ Martha R. Hildebrandt
                                              Martha R. Hildebrandt
                                              Assistant United States Trustee

                                              Fran B. Steele
                                              Trial Attorney

Date: January 7, 2019
